DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20080300787 A1) in view of Hodge (US 20110214499 A1).
Claim 1. Zeng teaches a method comprising:
receiving, at a processor of a vehicle, a plurality of variables indicative of physical characteristics of the vehicle 
([0022] The object-locating sensors may include a short-range radar subsystem, a long-range radar subsystem, and a forward vision subsystem.[0026] configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events));
using, by the processor, a machine learning-based model to predict physical states of the vehicle from the plurality of variables indicative of physical characteristics of the vehicle, wherein the model predicts a current physical state of the vehicle from at least two or more prior physical states of the vehicle, and wherein the model is based on a physical relationship between the physical characteristics
([0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status. [0044] 
[0048] The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.));
sending, by the processor, synthetic data indicative of the predicted current physical state of the vehicle for use by a receiver application
([0026] The TLM module 26 is configured to receive and store fused observations in a list of tracks 26A.); and
Further discloses providing, by the processor, an update to the receiver based on a comparison between the predicted current physical state of the vehicle and the plurality of received variables
([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.)but does not specifically disclose 
providing, by the processor, a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta.
However, Hodge teaches the process of a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta
([0071] A real world stimulus 1401 is compared to a computer simulation 1402 in successive steps, each step involving a change in the simulation model 1404 and a re-simulation to determine if the simulation output is the closest approximation 1403 of the real-world stimuli. When the delta differences between the real-world stimuli and the simulation output are at a minimum, the simulation has modeled the real-world stimuli to the best of its ability. (e.g. the process notices a delta and recalibrates (i.e. re-simulation) to reduce delta to match up with the real world data) )
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of providing a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta as taught by Hodge within the system of Zeng for the purpose of enhancing the model to be consistent within normal ranges of real time data.

Claim 3. Zeng teaches the method as in claim 1, wherein sending the data indicative of the predicted current physical state of the vehicle for use by the receiver application comprises: wirelessly transmitting the synthetic data from the vehicle for delivery to the receiver 
(Zeng [0026] In this regard, the preferred controller 28 is electrically coupled to the sensor processors 14A, 16A, but may also be wirelessly coupled through RF, LAN, infrared or other conventional wireless technology.).

Claim 4. Zeng teaches the method as in claim 1, wherein the physical relationship between the physical characteristics is a non-linear relationship, and wherein the machine learning-based model uses a linear approximation of the non-linear relationship to predict the current physical state of the vehicle (Zeng [0046] The computational cost to perform MTT scales linearly with the number of targets, which is important for scenarios with larger numbers of targets.
[0061] The linear approximation of Eq. (36) in the neighbor of x*.sub.i and w*.sub.i, for the state vector x.sub.i of i-th target can be expressed as:...).

Claim 5. Zeng teaches the method as in claim 1, wherein the machine learning-based model represents the physical states as state matrices of the physical characteristics (Zeng [0051] the covariance matrix of v is assumed to be an identity matrix. If not, the noise term v in Eq.).

Claim 6. Zeng teaches the method as in claim 5, wherein the machine learning-based model further comprises a control state vector and control matrix to account for external influences that may affect predictions by the model (Zeng [0028] e.g. noise ).

Claim 7. Zeng teaches the method as in claim 1, wherein the physical characteristics comprise at least one of: velocity, acceleration, time, or distance (Zeng [0081] [0085] e.g. velocity).

Claim 8. Zeng teaches the method as in claim 1, wherein the physical characteristics comprise at least one of: longitude, latitude, or elevation (Zeng [0024] e.g. longitudinal axis).

Claim 9. Zeng teaches the method as in claim 1, wherein the receiver application is executed locally by the vehicle (Zeng [0026] The preferred controller 28 is housed within the host vehicle 10,).

Claim 10. Zeng teaches an apparatus (Figs 2 and 3), comprising:
one or more network interfaces to communicate with a network ([0026] e.g. may also be wirelessly coupled through RF, LAN, infrared or other conventional wireless technology ); 
a processor  (controller 28) coupled to the network interfaces and configured to execute one or more processes ([0020] Algorithms described herein are typically executed during preset loop cycles such that each algorithm is executed at least once each loop cycle. Algorithms stored in the non-volatile memory devices [0026] configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events)); and
a memory configured to store a process executable by the processor ([0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored), the process when executed configured to:
receive a plurality of variables indicative of physical characteristics of a vehicle ([0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status.);
use a machine learning-based model to predict physical states of the vehicle from the plurality of variables indicative of physical characteristics of the vehicle, wherein the model predicts a current physical state of the vehicle from at least two or more prior physical states of the vehicle, and wherein the model is based on a physical relationship between the physical characteristics 
([0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status. [0044] [0048] The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.);
send synthetic data indicative of the predicted current physical state of the vehicle for use by a receiver application ([0026] The TLM module 26 is configured to receive and store fused observations in a list of tracks 26A.); and
Further discloses providing, by the processor, an update to the receiver based on a comparison between the predicted current physical state of the vehicle and the plurality of received variables
([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.)but does not specifically disclose providing, by the processor, a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta.

However, Hodge teaches the process of a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta
([0071] A real world stimulus 1401 is compared to a computer simulation 1402 in successive steps, each step involving a change in the simulation model 1404 and a re-simulation to determine if the simulation output is the closest approximation 1403 of the real-world stimuli. When the delta differences between the real-world stimuli and the simulation output are at a minimum, the simulation has modeled the real-world stimuli to the best of its ability. (e.g. the process notices a delta and recalibrates (i.e. re-simulation) to reduce delta to match up with the real world data) )
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of providing a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta as taught by Hodge within the system of Zeng for the purpose of enhancing the model to be consistent within normal ranges of real time data.

Claim 12. Zeng teaches the apparatus as in claim 10, wherein the apparatus sends the data indicative of the predicted current physical state of the vehicle for use by the receiver application by:
wirelessly transmitting the synthetic data from the vehicle for delivery to the receiver (Zeng ([0026] In this regard, the preferred controller 28 is electrically coupled to the sensor processors 14A, 16A, but may also be wirelessly coupled through RF, LAN, infrared or other conventional wireless technology.)).

Claim 13. Zeng teaches the apparatus as in claim 10, wherein the physical relationship between the physical characteristics is a non-linear relationship, and wherein the machine learning-based model uses a linear approximation of the non-linear relationship to predict the current physical state of the vehicle (Zeng [0046] The computational cost to perform MTT scales linearly with the number of targets, which is important for scenarios with larger numbers of targets.
[0061] The linear approximation of Eq. (36) in the neighbor of x*.sub.i and w*.sub.i, for the state vector x.sub.i of i-th target can be expressed as:...).

Claim 14. Zeng teaches the apparatus as in claim 10, wherein the machine learning-based model represents the physical states as state matrices of the physical characteristics
(Zeng [0051] the covariance matrix of v is assumed to be an identity matrix. If not, the noise term v in Eq.)..

Claim 15. Zeng teaches the apparatus as in claim 14, wherein the machine learning-based model further comprises a control state vector and control matrix to account for external influences that may affect predictions by the model (Zeng [0028] e.g. noise ).
Claim 16. Zeng teaches the apparatus as in claim 10, wherein the physical characteristics comprise at least one of: velocity, acceleration, time, or distance (Zeng [0081] [0085] e.g. velocity).
Claim 17. Zeng teaches the apparatus as in claim 10, wherein the physical characteristics comprise at least one of: longitude, latitude, or elevation (Zeng [0024] e.g. longitudinal axis).
Claim 18. Zeng teaches the apparatus as in claim 10, wherein the receiver application is executed locally by the vehicle (Zeng [0026] The preferred controller 28 is housed within the host vehicle 10,).

Claim 19. Zeng teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause a processor in a vehicle to execute a process comprising: 
receiving, at the processor of the vehicle, a plurality of variables indicative of physical characteristics of the vehicle ([0022] The object-locating sensors may include a short-range radar subsystem, a long-range radar subsystem, and a forward vision subsystem [0026] configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events).);
using, by the processor, a machine learning-based model to predict physical states of the vehicle from the plurality of variables indicative of physical characteristics of the vehicle, wherein the model predicts a current physical state of the vehicle from at least two or more prior physical states of the vehicle, and wherein the model is based on a physical relationship between the physical characteristics
([0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status. [0044] [0048] The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.);
sending, by the processor, synthetic data indicative of the predicted current physical state of the vehicle for use by a receiver application
([0026] The TLM module 26 is configured to receive and store fused observations in a list of tracks 26A.); and 
providing, by the processor, an update to the receiver based on a comparison between the predicted current physical state of the vehicle and the plurality of received variables ([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.)
and
further discloses providing, by the processor, an update to the receiver based on a comparison between the predicted current physical state of the vehicle and the plurality of received variables
([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.)but does not specifically disclose providing, by the processor, a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta.
However, Hodge teaches the process of a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta
([0071] A real world stimulus 1401 is compared to a computer simulation 1402 in successive steps, each step involving a change in the simulation model 1404 and a re-simulation to determine if the simulation output is the closest approximation 1403 of the real-world stimuli. When the delta differences between the real-world stimuli and the simulation output are at a minimum, the simulation has modeled the real-world stimuli to the best of its ability. (e.g. the process notices a delta and recalibrates (i.e. re-simulation) to reduce delta to match up with the real world data) )
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of providing a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta as taught by Hodge within the system of Zeng for the purpose of enhancing the model to be consistent within normal ranges of real time data.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, Hodge and further in view of Sachdeva (US 10169678 B1).
Claim 2. Zeng teaches the method as in claim 1, and further discloses the process of using a plurality communication protocols ([0026]) but does not specifically disclose ([0026]) wherein the processor receives the plurality of variables from a Controller Area Network (CAN) bus of the vehicle.
However, Sachdeva teaches the process of a processor receiving the plurality of variables from a Controller Area Network (CAN) bus of the vehicle
(Col 16 lines 45-50 e.g. For example, the network 18 may be or include a controller area network (CAN) bus, a Local Interconnect Network (LIN) bus, and so on.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a processor receiving the plurality of variables from a Controller Area Network (CAN) bus of the vehicle as taught by Sachdeva within the system of Zeng for the purpose of using a reliable, decentralized network.

Claim 11. Zeng teaches the apparatus as in claim 10, and further discloses the process of using a plurality communication protocols ([0026]) wherein the processor receives the plurality of variables from a Controller Area Network (CAN) bus of the vehicle.
However, Sachdeva teaches the process of a processor receiving the plurality of variables from a Controller Area Network (CAN) bus of the vehicle
(Col 16 lines 45-50 e.g. For example, the network 18 may be or include a controller area network (CAN) bus, a Local Interconnect Network (LIN) bus, and so on.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a processor receiving the plurality of variables from a Controller Area Network (CAN) bus of the vehicle as taught by Sachdeva within the system of Zeng for the purpose of using a reliable, decentralized network.

Claim 20. Zeng teaches the computer-readable medium as in claim 19, wherein the processor receives the plurality of variables from a Controller Area Network (CAN) bus of the vehicle.
Sachdeva teaches the process of a processor receiving the plurality of variables from a Controller Area Network (CAN) bus of the vehicle
(Col 16 lines 45-50 e.g. For example, the network 18 may be or include a controller area network (CAN) bus, a Local Interconnect Network (LIN) bus, and so on.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a processor receiving the plurality of variables from a Controller Area Network (CAN) bus of the vehicle as taught by Sachdeva within the system of Zeng for the purpose of using a reliable, decentralized network.
Response to Arguments
Applicant's arguments filed August 10, 2022  have been fully considered but they are not persuasive. For claims 1, 10 and 19, Applicant states that the prior art of Zeng fails to teach the general limitation,
“providing, by the processor, a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta” 
The Examiner disagrees. In the broadest interpretation allowed, Hodge teaches the limitation of “a model update to the receiver application based on a determination that a delta exists between the predicted current physical state of the vehicle and the plurality of received variables, causing the receiver application to recalibrate the machine learning-based model according to the delta”.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689